Citation Nr: 1546320	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for generalized arthritis, to include as secondary to service-connected disabilities.  

2.  Entitlement to an increased rating in excess of 40 percent for lumbosacral strain.  

3.  Entitlement to an increased rating in excess of 30 percent for a left knee disability, status post total knee replacement (excluding the period from June 21, 2010, through July 30, 2011, when the Veteran was in receipt of a 100 percent rating).  

4.  Entitlement to an increased rating in excess of 10 percent for right knee strain and an increased rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his spouse, and J. K. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to May 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed the matters involving whether new and material evidence had been received to reopen a claim of service connection for left hip arthritis, service connection for generalized arthritis, increased ratings for bilateral knee and low back disabilities, and a total disability by reason of individual unemployability due to service connected disabilities (TDIU).  

In August 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

By decision dated in January 2012, the Board reopened the claim of service connection for a left hip disability and remanded the remaining issues on appeal for further development.  Most, but not all, of the terms of the remand were accomplished.  

By rating decision dated in May 2013, the RO awarded service connection for left hip arthritis and a TDIU.  (While a February 2015 rating decision proposed termination of TDIU, this matter is not currently before the Board.)  The remaining issues on appeal have been returned for further appellate consideration.  

As noted in the Board's January 2012 decision, the issues of entitlement to service connection for depression and a speech impediment were raised by the record at the time of the August 2010 videoconference Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In addition to the paper claims file, the Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files.

The issue of service connection for generalized arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's lumbosacral disability has been manifested by pain and significantly limited motion without evidence of unfavorable ankylosis or IVDS with incapacitating episodes over the past 12 months.   

2.  For the rating period prior to March 29, 2010, the Veteran's service-connected left knee disability was primarily manifested by range of motion from 0 degrees extension to 100 degrees flexion, flare-ups one or two times per month, moderate tenderness on palpation,  and mild crepitus; without clinical signs of instability of the knee.  

3.  For the rating period from March 29, 2010 until the Veteran's total knee replacement surgery on June 21, 2010, the Veteran's service-connected left knee disability was manifested by range of motion from 0 to 40 degrees as well as recurrent buckling and locking, crepitus, and effusion, productive of severe other impairment of the left knee.  

4.  For the rating period from August 1, 2011, the Veteran's left knee disability, status post total left knee replacement, is productive of severe painful motion and weakness.  

5.  Throughout the period of the appeal, the Veteran's right knee disability has been manifested by pain, range of motion at worse from 0 degrees extension to 40 degrees flexion and crepitus and effusion that is productive of mild impairment of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for lumbosacral disability have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2015).  

2.  The criteria for an increased rating in excess of 30 percent service-connected left knee disability have not been met prior to March 29, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5262, 5010 (2015).  

3.  The criteria for a 40 percent combined rating, but no higher, for service-connected left knee disability are met from March 29, 2010, through June 20, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5257 (2015).  

4.  The criteria for a 60 percent rating, but no higher, for service-connected left knee disability are met beginning August 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5055 (2015).

5.  The criteria for an increased rating in excess of 10 percent for degenerative arthritis of the right knee have not been met for any period of the appeal =.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5261, 5010 (2015).

6.  The criteria for a separate rating in excess of 10 percent for other impairment of the right knee have not been met for any period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that the AOJ contacted the Social Security Administration (SSA) to obtain any records utilized by SSA, but in April 2012, SSA responded that no medical records are available.  In May 2012, the AOJ formally certified that these records were not available.  The Veteran was afforded VA medical examinations, most recently in March 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Discussion of the Veteran's August 2010 videoconference Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as issues on appeal.  Information was elicited from the Veteran concerning the nature and severity of his service-connected low back and knee disabilities.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).


Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lumbosacral Strain 

Service connection for lumbosacral strain was granted by the RO in an August 1977 rating decision.  An initial 10 percent rating was awarded under the provisions of Code 5295.  The rating was increased to 40 percent under the same Code in a September 1997 rating decision.  The 40 percent rating has been continued under new Code, 5237, which became effective in 2003.  The Veteran's claim for increased was received by VA in 2006.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Note (6) provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

An examination was conducted by VA in September 2006.  At that time, it was noted that the Veteran used a lumbosacral brace.  Range of motion of the lumbar spine was forward flexion to 40 degrees, extension to 15 degrees, left and right lateral flexion to 10 degrees, and left and right rotation to 15 degrees.  With repetitive use, range of motion was no additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran reported flare-ups two to three times per week that lasted approximately eight to ten hours.  These were described as incapacitating episodes having a total of eight to ten hours over the past 12 months.  There was moderate severe pain with ranges of motion, with moderate spasm, but no weakness.  Neurological examination was unremarkable and normal.  The Veteran stated that he had difficulty in prolonged standing, walking, or sitting for more than one half hour.  The diagnosis was lumbar strain, moderately to severely active at the time of the examination.  

An examination was conducted by VA in March 2010.  At that time, it was noted that a 2004 X-ray study showed degenerative joint disease as well as a compression fracture of at L1.  Current subjective symptoms included constant pain in the low back.  When asked to describe the pain, he stated that his everyday pain was between an 8 and 10 on a scale from 1 to 10.  He took Tylenol #3 and Tylenol plus daily for the pain.  This gave him a little relief.  He used no assistive devices for the low back strain.  He had no occupation so his back pain had no effect on his occupation.  He stated that his back pain affected his activities of daily living such as putting on his shoes and knee braces.  He avoided climbing or descending stairs and walking more than one block.  Cold, rainy weather also caused increased pain.  He had had no incapacitating episodes of low back pain during the past 12 month period.  On physical examination, the Veteran walked with a slow, stiff gait due to his knee disability.  The examiner stated that the Veteran preferred to stand with a lumbar kyphosis of 20 degrees.  Forward flexion was from 20 to 30 degrees.  Extension was at 20 degrees, right and left lateral rotation was from 0 to 10 degrees, and right and left lateral flexion was to 0 degrees.  The examiner stated that the Veteran had no movement with left or right lateral flexion without increased pain.  On repetitive use testing forward flexion was from 20 to 25 degrees, extension was unchanged, right and left lateral rotation were both decreased to 0 to 5 degrees, right lateral flexion remained at 0 degrees and left lateral flexion increased to 0 to 5 degrees.  The further decreases in range of motion were the result of pain, not because of fatigue, weakness, or lack of endurance.  The Veteran grimaced very extensively in spite of repeated instruction to only move to the point where pain first increased.  The diagnoses were chronic lumbosacral strain, compression fracture L1, and degenerative joint disease of the lumbar spine.  

An examination was conducted by VA in March 2012.  At that time, the diagnosis was lumbosacral strain with compression fracture at L1, with arthritis of the lumbar spine and radiculopathy of both lower extremities.  (It is noted that service connection for radiculopathy of each of the Veteran's lower extremities, rated 20 percent disabling, has been awarded and is not part of the current appeal.)  The Veteran stated that he had flare-ups of his lumbar spine disability that occurred three times per week, lasted half a day and incapacitating with bedrest.  Active and passive range of motion was forward flexion from 0 to 40 degrees, extension from 0 to 20 degrees, bilateral lateral flexion from 0 to 20 degrees, and bilateral rotation from 0 to 20 degrees.  There was evidence of moderate to severe pain with wincing and facial expression with lumbar flexion between 30 and 40 degrees, lateral flexion between 10 and 20 degrees, rotation between 10 and 20 degrees and extension between 10 and 20 degrees.  With repetitive use testing, there was no additional pain, fatigue, weakness, or lack of endurance.  Post-test range of motion remained unchanged.  The Veteran had difficulty in prolonged sitting for more than 15 minutes, standing or walking for more than 5 minutes, bending or lifting of more than 5 pounds.  There was less movement, weakened movement, excess fatigability and incoordination noted.  There was moderate to severe pain with range of motion and muscle swelling at L1-S5.  There was no obvious deformity noted and no atrophy of disuse.  There was instability of station noted.  There was evidence of moderate pain, moderate muscle spasm, moderate tenderness, and moderate guarding on palpation that resulted in an abnormal gait, but no abnormal spinal contour.  Muscle strength testing was decreased in both lower extremities.  Sensory examination showed moderate sensory loss and straight leg raising test was positive bilaterally.  

The Veteran is rated 40 percent for his lumbosacral spine disability, which has been diagnosed as lumbosacral strain, L1 vertebral fracture, and arthritis.  For a rating in excess of 40 percent, either unfavorable ankylosis, or IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months would have to be demonstrated.  In this case, although the Veteran did have significantly limited motion on examination in 2010, there was no evidence of unfavorable ankylosis.  Neither has there been any evidence of IVDS with incapacitating episodes over the past 12 months shown at any time during the pendency of his claim.  As such, there is no basis for assigning a schedular rating in excess of the current 40 percent rating.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's lumbar limitation of motion is rated under the general rating schedule for disability of the low back, which also incorporates various orthopedic factors that limit motion or function of the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back disability, and no referral for an extraschedular rating is required.  


Left Knee Disability

Service connection for a fracture of the left patella was granted by the RO in an August 1977 rating decision.  A 20 percent initial disability rating was awarded under the provisions of Code 5262.  The rating was increased to 30 percent by August 1998 rating decision under the combined Codes 5260 and 5262.  In June 2010, the Veteran underwent a total left knee replacement.  By rating decision dated in November 2010, the RO awarded a 100 percent rating effective June 21, 2010, under the criteria of Code 5055.  This was reduced to the minimum 30 percent as of August 1, 2011, under the same Code.  The Veteran submitted a claim for increase in 2006.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Code 5003 and instability of a knee under Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Code 5257, the veteran would be entitled to a separate compensable rating under Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Code 5003 and instability of a knee under Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Code 5257, the veteran would be entitled to a separate compensable rating under Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Code 5260) and limitation of extension (Code 5261) of the same knee joint). 

Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Code 5260) and limitation of extension (Code 5261) of the same knee joint). 

Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Code 5055 provides for a 60 percent rating where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a.  

An examination was conducted by VA in September 2006.  At that time, on evaluation of both knees, the Veteran had subjective complaints of moderate to severe constant pain in each knee.  He walked with a cane and wore bilateral knee braces.  He presented with an antalgic gait.  He claimed he had difficulty in prolonged standing and walking for more than a half-hour.  He also stated he had problems walking up and down stairs due to bilateral knee pain.  With active and passive ranges of motion, range of motion of each knee was from 0 degrees extension to 100 degrees flexion.  There was moderate pain with ranges of motion.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran stated that he had flare-ups in regard to his bilateral knee pain one or two times per month.  The duration of a flare-up could last two to three days.  There were no clinical signs of instability of the knees at the time of the examination.  There was moderate tenderness on palpation and mild crepitus bilaterally.  There was no swelling noted.  Drawer and McMurray's signs were negative.  Regarding functional impairment, the examiner noted the Veteran's claims of difficulty in prolonged standing and walking as well as walking up and down stairs.  

An examination was conducted by VA on March 29, 2010.  At that time, it was noted that X-rays studies of each knee that were performed in September 2004 had shown extensive degenerative joint disease.  In addition, there was a screw present in the patella of the left knee.  As with his back, the Veteran reported taking Tylenol #3 once a day.  He reported weakness of the knee and used a left knee brace and a cane in the right hand for help in stability for both his right and left knee conditions.  In terms of activities of daily living, the examiner noted the same restrictions as those noted with the Veteran's back disability, namely walking more than one block, climbing stairs, lifting restrictions, and cold weather.  The left knee would buckle if the brace was not in place.  As he did not wear the brace while sleeping, he would frequently have buckling of the left knee when he arose to use the bathroom.  This occurred two to three times per week.  His left knee had locked three times in the past year.  When this occurred, the Veteran stated that he stood for about five minutes and was then able to walk again.  Examination of the knee showed minimal effusion and some crepitation in the left knee to passive range of motion.  This was extremely limited because of left knee pain.  The range of motion was from 0 degrees extension to 40 degrees flexion.  This was unchanged after repetitions.  Lachman and McMurray's tests were difficult to perform due to complaints of knee pain, but appeared to be negative and there was no demonstrable instability in the left knee.  The diagnoses were degenerative joint disease of the left knee and status post ORIF left patella with retained fixation.  

As indicated above, the Veteran underwent a total knee replacement on June 21, 2010, and was awarded a temporary total rating until August 1, 2011 pursuant to Code 5055.  38 C.F.R. § 4.71a, Code 5055.  Effective August 2, 2011, the Veteran was awarded a 30 percent rating, which is the minimum rating provided under Code 5055.   

An examination was conducted by VA in March 2012.  At that time, the diagnosis was bilateral knee strain with range of motion abnormality for both knees with arthritis of both knees with limited extension of the left knee.  He reported having flare-ups three times per week that required bedrest so that the Veteran was incapacitated for approximately a half day in duration.  Range of motion of the left knee was extension limited to 10 degrees and flexion to 50 degrees.  With active motion there was moderate to severe pain in the left knee between 40 and 50 degrees flexion.  Range of motion was not additionally limited by repetitive use and there was no additional pain, fatigue or weakness of the joint.  In regard to functional loss, the Veteran's excursion, strength, speed, coordination, and endurance were all moderately decreased.  The Veteran had difficulty standing or walking for more than five minutes, walking up and down stairs, or squatting.  There was no deformity, swelling, atrophy of disuse, or instability.  The Veteran presented with an unsteady gait and used a walker and bilateral knee braces on a constant basis.  There was evidence of mild to moderate pain and tenderness on palpation of both knees along the anteromedial aspect of both knees.  There was no evidence of patellar subluxation or dislocation, no shin splints, no stress fractures, and no compartment syndrome or tibiofibular impairment.  Regarding his left knee surgery, the Veteran stated that he did hot have improvement from the surgery.  He did have a scar on the left knee that was asymptomatic.  

When initially examined after his claim for increased rating, the Veteran's left knee disability was primarily manifested by pain with range of motion from 0 to 100 degrees.  The Veteran did describe flare-ups in his disability level two to three times per month, but there was no evidence of instability in the knee joint.  In comparing these symptoms to the criteria for a rating in excess of 30 percent, the Board can find no basis for an increase.  There is no evidence of compensable impairment of either flexion or extension and no other impairment such as lateral instability or recurrent subluxation.  

On March 29, 2010, however, a significant worsening of the Veteran's left knee disability was documented.  At that time ranges of motion were more significantly decreased from 0 degrees extension to only 40 degrees flexion.  This limitation of flexion is sufficient for a 10 percent rating under Code 5260.  Moreover, the Veteran described incapacitating flare-ups, with frequent buckling several times per week at night when he was not able to utilize his knee brace, and occasional locking of the knee joint.  While instability was not actually demonstrated, the testing for this was impaired by the Veteran's disability.  In addition, there was crepitus and effusion noted in the knee joint.  With the resolution of reasonable doubt, the Board finds that severe other impairment of the knee is demonstrated so that an additional 30 percent rating under Code 5257 may be awarded.  As such, a combined 40 percent rating (but no higher) is appropriate for the period beginning March 29, 2010, and ending June 20, 2010, the day before the Veteran's knee replacement surgery.  (No limitation of extension or greater limitation of flexion was shown so as to warrant an even higher rating.)

On June 21, 2010, the Veteran underwent a total left knee replacement procedure.  Following the 100 percent rating that was in effect for one year, his rating was reduced to the minimum 30 percent rating under the criteria for Code 5055, effective August 1, 2011.  The March 2012 examination report, however, disclosed evidence of severe painful motion and weakness whereby the criteria for a 60 percent rating is warranted.  In this regard, the Board notes that the Veteran manifested practical range of motion from 10 degrees extension to 40 degrees flexion (significantly limited by pain).  In addition, he described flare-ups three times per week that required bedrest.  To this extent, a 60 percent rating is shown to be warranted as of August 1, 2011, when the schedular reduction from 100 percent was effective.  

Regarding extraschedular consideration, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The severe left knee impairment manifested by recurrent buckling, locking, effusion, and crepitus (Code 5257) that was noted on the examination report of March 2010 is specifically contemplated in the schedular rating criteria, and is the basis for a separate 30 percent rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  Following the Veteran's knee replacement surgery, severe pain and weakness were manifested, which is specifically contemplated in the schedular rating criteria.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.  

Right Knee Disability 

Service connection for residuals of a right knee strain was granted by the RO in an August 1998 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 5257.  In March 2003, a separate 10 percent rating was awarded for degenerative joint disease of the right knee under Codes 5261 and 5210.  The Veteran requested an increased rating in 2006.  

An examination was conducted by VA in September 2006.  The report of the examination was reviewed above, with active and passive ranges of motion of each knee from 0 degrees extension to 100 degrees flexion; moderate pain with ranges of motion; no change with repetitive use; and no additional limitations of pain, fatigue, weakness, or lack of endurance.  The Veteran stated that he had flare-ups one or two times per month that lasted two to three days.  There were no clinical signs of instability of the knees, but there was moderate tenderness on palpation and mild crepitus bilaterally.  There was no swelling noted.  Drawer and McMurray's signs were negative.  Regarding functional impairment, the examiner noted the Veteran's claims of difficulty in prolonged standing and walking as well as walking up and down stairs.

On VA examination of the right knee in March 2010, the examiner stated that the right knee symptoms were the same as the left knee symptoms, except for the issue of locking and buckling.  The Veteran had constant pain in the right knee and used a knee brace.  His activities of daily living were affected because walking more than one block or doing stairs caused increased pain in the right knee.  Range of motion of the right knee was from 0 degrees extension to 40 degrees flexion, which was unchanged after repetitive use.  There was no indication of additional pain, fatigue, weakness, or lack of endurance after repetitive use.  There was tenderness to palpation of both knees and minimal effusion in the right knee and crepitation with attempts at passive range of motion.  There was no demonstrable instability of the right knee and Lachman and McMurray's tests were negative.  The diagnosis was right knee degenerative joint disease.  

An examination was conducted by VA in March 2012.  The diagnosis was bilateral knee pain with arthritis.  Complaints of knee pain were documented in the report of the examination outlined above.  Range of motion of the right knee was from 0 degrees extension to 90 degrees flexion.  There was moderate to severe pain between 80 and 90 degrees.  After repetitions, there were no further limitations, pain, fatigue, weakness, or lack of endurance.  There was mild to moderate tenderness of the knee along the anteromedial aspect of both knees.  Regarding functional loss, the examiner noted that the Veteran's excursion, strength, speed, coordination, and endurance were all moderately decreased, but there was no additional limitation of range of motion.  There was no deformity, swelling, deformity, or atrophy of disuse.  Joint stability tests were all negative.  There was no evidence of patellar subluxation or dislocation.  The Veteran reported that he had not had surgeries on the right knee.  

Regarding the limitation of motion of the Veteran's right knee as a result of arthritis, the examinations have consistently shown that he has had full extension with limitations of flexion.  In 2006, his flexion was limited to 100 degrees, noncompensable under Code 5260, which is considered compensable under the rating for traumatic arthritis (Code 5010).  In March 2010, the Veteran demonstrated a decrease in flexion to only 40 degrees, which represents a 10 percent rating under Code 5260.  Improvement in the range of motion of the right knee was demonstrated on examination in 2012, with flexion noted at 90 degrees.  As in 2006, this represents noncompensable limitation of motion under the appropriate diagnostic code so that a 10 percent rating is appropriate under the criteria for traumatic arthritis.  There is no basis; however, for a rating in excess of 10 percent for the Veteran's arthritis.  As noted, there is no limitation of extension and the limitation of flexion is, at worst, restricted to 40 degrees which warrants no more than a 10 percent rating.  As such, there is no basis for a rating in excess of 10 percent for the Veteran's right knee arthritis.  

Turning to the other impairment of the Veteran's right knee, which is rated 10 percent under Code 5257, the Board finds that the Veteran's other symptoms are productive of no more than slight disability of the right knee.  Throughout the appeal, the right knee manifested pain, mild effusion and crepitus, but, unlike his left knee, there was no evidence of locking, buckling, subluxation, or instability.  As such, there is no evidence of moderate or severe impairment of the right knee and no basis upon which a rating in excess of 10 percent for other impairment of the right knee.  

Regarding extraschedular consideration, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight right knee impairment manifested by effusion and crepitus (Code 5257) that was noted on the examination reports in 2010 and 2012 is specifically contemplated in the schedular rating criteria, and is the basis for a separate 10 percent rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 40 percent for lumbosacral strain is denied.  

A rating in excess of 30 percent for left knee disability prior to March 29, 2010, is denied.

A combined 40 percent rating (but no higher) for left knee disability is granted from March 29, 2010, through June 20, 2010, subject to the controlling regulations governing the payment of monetary benefits.  

A 60 percent rating (but no higher) for left knee disability is granted from August 1, 2011, subject to the controlling regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for right knee strain and a rating in excess of 10 percent for degenerative joint disease of the right knee are denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for generalized arthritis.  Review of the record shows that on remand by the Board in January 2012, the AOJ was instructed to obtain a medical opinion as to whether it is at least as likely as not that any current or recent arthritis, (other than arthritis of the knees, low back, or left hip for which service connection has already been established) is related to any incident in military service or to a service-connected disability.  While an examination was rendered in March 2012, the examiners opinions were restricted to the etiology (traumatic arthritis) of the Veteran's knees, low back, and left hip.  As the remand instructions were not followed, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file (paper and electronic) to be returned to the March 2012 examiner so that an opinion may be rendered regarding whether it is at least as likely as not (probability 50 percent or more) that any current or recent arthritis (other than arthritis of the knees, low back, and left hip) is related to any incident in service or to a service-connected disability.  If the March 2012 examiner is not available, the Veteran should be referred for examination to another VA examiner so that the above noted opinion may be obtained.  The claims file (paper and electronic) should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue of entitlement to service connection for generalized arthritis, to include on a secondary basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  After the Veteran and his representative are given an opportunity to respond to the SSOC, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


